I cannot subscribe to the decision expressed in the majority opinion. My views are as follows:
The sole question to be determined is whether or not the Senate of the State of Texas was authorized to meet at a time when the Legislature was not in session, for the purpose of passing upon recess appointments previously made by the Governor of the State. *Page 132 
Our Constitution reads in part as follows:
"All vacancies in State or district offices, except members of the Legislature, shall be filled unless otherwise provided by law, by appointment of the Governor, which appointment, if made during its session, shall be with the advice and consent of two-thirds of the Senate present. If made during the recess of the Senate, the said appointee, or some other person to fill such vacancy, shall be nominated to the Senate during the first ten days of its session. If rejected, said office shall immediately become vacant, and the Governor shall, without delay, make further nominations, until a confirmation takes place. But should there be no confirmation during the session of the Senate, the Governor shall not thereafter appoint any person to fill such vacancy who has been rejected by the Senate; but may appoint some other person to fill the vacancy until the next session of theSenate or until the regular election of said office, should it sooner occur. Appointments to vacancies in offices elective by the people shall only continue until the first general election thereafter." Sec. 12, Art. IV, Constitution of the State of Texas. (Italics mine.)
The above constitutional provision confers upon the Senate the authority and imposes upon it the responsibility of passing upon and either confirming or rejecting the appointments to State and district offices as made by the Governor. This is a very important provision of our Constitution. The framers of our Constitution undertook to so write our organic law that no member of any of the departments should have or exercise tyrannical or unlimited powers. Hence many checks and balances, such as here under consideration, were placed in the Constitution. Reciprocal checks of this kind by one department of our government upon another constitute fundamental safeguards of our republican form of government. This particular provision was inserted to prevent those who might fill the executive office from imposing untrustworthy officials upon the people. Alexander Hamilton, discussing, in The Federalist, a similar provision found in our National Constitution, said:
"To what purpose, then, require the cooperation of the Senate? I answer that the necessity of their concurrence would have a powerful, though in general a silent, operation. It would be an excellent check upon a spirit of favoritism in the President, and would tend greatly to preventing the appointment of unfit characters from State prejudice, from family connection, from personal attachment, or from a view to popularity. In addition to *Page 133 
this, it would be an efficacious source of stability in the administration." The Federalist, No. LXXV. (Colonial Press, Revised Edition, 1901, p. 420).
Confirmation of appointments made by the Governor is one of the important functions to be performed by the Senate. The Constitution contains no limitation upon the power of the Senate to perform this important function, except that the nomination shall be made "to the Senate during the first ten days of its session." Very clearly, nominations are to be made to the nextsession of the Senate after the appointments have been made. Certainly the provisions of the Constitution above referred to contains no limitation as to when the Senate may meet for this purpose. Since the people placed this important responsibility upon the Senate for the protection of the public and fixed no limitation as to when it may meet for the purpose of performing this function, the only reasonable conclusion to be drawn is that the people intended that the Senate should exercise its own discretion as to when it should meet for the purpose of passing upon such appointments.
It is a principle of law, well recognized, that "The Constitution is not to be given a technical construction, but must be construed in an equitable manner so as to carry out the great principles of the government. Black on Interpretation of Laws, p. 13; Nolan v. San Antonio Ranch Co., 81 Texas. 315, 317,16 S.W. 1064." Great Southern Life Insurance Co. v. City of Austin, 112 Tex. 1, 9, 243 S.W. 778. See also 12 C.J. 700, 701. It is also true that when action with respect to a particular matter is confided to the discretion of one of the departments of government, the decision arrived at or action taken may not be reviewed or revised. Terrell v. Middleton, 187 S.W. 367 (writ refused 108 Tex. 14, 191 S.W. 1138, reh. den. 108 Tex. 14,193 S.W. 139); 9 Tex. Jur. 443.
The Senate constitutes an integral part of one of the three great branches of our government. Its members are the chosen representatives of the people. They are required to go before the public at frequent and regular intervals for the purpose of renewing their authority to represent the people. They are therefore fresh from the people and represent the will of the people. If they abuse the discretion vested in them by meeting at improper or too frequent intervals for the purpose of passing upon recess appointments, the people will withdraw their authority and select others in their stead. So long as they are the *Page 134 
chosen representatives of the people the courts have no right to dictate to them as to how or when they may exercise such an important function of government.
It is argued in the majority opinion that the Constitution fixes the time when the Senate may meet, and therefore this is exclusive. But is this true? Article III, Section 5, does provide: "The Legislature shall meet every two years, at such time as may be provided by law, and at other times when convened by the Governor. * * *" But this provision relates to the time when the "Legislature," and not the Senate, may meet. Hence we must look to the provisions of Section 1 of Article III to ascertain what is meant by the term "Legislature." That section reads as follows: "The Legislative power of this State shall be vested in a Senate and House of Representatives, which together shall be styled `The Legislature of the State of Texas.'" Both Houses, when meeting together for legislative purposes, constitute the "Legislature," and it is this "Legislature" which may meet only every two years and at such times as it may be convened by the Governor. Ferguson v. Maddox, 114 Tex. 85,263 S.W. 888. But as said by this Court in the above case, "the sole function of the House and Senate is not to compose the `Legislature' and to act together in the making of laws." Each in the plainest language is given separate plenary power and jurisdiction to perform functions of government other than that of legislating. The Senate is given, among others, the power of confirmation of appointments by the Governor of public officers. Confirmation or rejection by the Senate of the Governor's appointments is not a legislative function. It is an executive function expressly delegated to the Senate alone. Denison v. State (Civ. App.), 61 S.W.2d 1017, 1021 (writ refused122 Tex. 459, 61 S.W.2d 1022); State v. Williams (Mo. Sup. Ct.),124 S.W. 64; State ex rel. Saint v. Dowling (La. Sup. Ct.),120 So. 593; People v. Blanding, 63 Cal. 333; Ferguson v. Maddox, supra. The authority to exercise this function is conferred by Article IV, Section 12 of the Constitution, which article deals exclusively with the executive functions. It is separate and apart from the provisions of the Constitution conferring legislative powers upon the Legislature as found in Article III of the Constitution. Hence the limitation upon the power of the "Legislature" to meet for legislative purposes, as contained in Article III, Section 5, has nothing to do with the right of the Senate to meet at other times for the purpose of exercising the executive functions conferred upon it by Article IV, Section 12. Ferguson v. Maddox, supra. The broad power of the Senate to pass upon *Page 135 
appointments by the Governor stands without limit or qualification as to the time of its exercise. The right of the Senate to pass upon such appointments exists at all times, and it lies within the discretion of the Senate, and not the courts, to determine when it shall perform that function.
My views in this respect are in line with the prior holdings of this Court. The Constitution confers upon the House and the Senate other powers that are not legislative in their nature. It confers upon the House the power to prefer impeachment charges and upon the Senate the power to "try" those charges. In the case of Ferguson v. Maddox, 114 Tex. 85, 262 S.W. 888, this Court in passing upon the power of the House and the Senate to meet for the purpose of performing these extra-legislative functions said:
"From this review it is seen that the Constitution creates a House of Representatives and a Senate, each separate and distance from the other; that these two bodies, or houses, together constitute `the Legislature'; and that upon this Legislature is conferred all legislative power.
"But the sole function of the House and Senate is not tocompose `the Legislature,' and to act together in the making oflaws. Each, in the plainest language, is given separate plenarypower and jurisdiction in relation to matters of impeachments. The House the power to `impeach,' that is, to prefer charges; the Senate the power to `try' those charges. These powers are essentially judicial in their nature. Their proper exercise doesnot, in the remotest degree, involve any legislative function.
*      *      *      *      *
"The powers of the House and Senate in relation to impeachmentexist at all times. They may exercise these powers during a regular session. No one would question this. Without doubt, they may exercise them during a special session, unless the Constitution itself forbids. It is insisted that such inhibition is contained in article 3, sec. 40, which provides that legislation at a special session shall be confined to the subjects mentioned in the proclamation of the Governor convening it. This language is significant and plain. It purposely and wisely imposes no limitation, save as to legislation. As neitherHouse acts in a legislative capacity in matters of impeachment,this section imposes no limitation with relation thereto, and thebroad power conferred by article 15 stands without limit orqualification as to the time of its exercise.
*      *      *      *      * *Page 136 
"From the inception to the conclusion of impeachment proceedings the House and Senate, as to that matter, are not limited or restricted by legislative sessions. As has been shown, their constitutional powers with regard to impeachment are not legislative and are not affected by article 3, sec. 40. Each House is empowered by the Constitution to exercise certain functions with reference to the subject-matter; and as they have not been limited as to time or restricted to one or more legislative sessions, they must necessarily proceed in the exercise of their powers without regard thereto. At the end of a legislative session the House does not cease to exist, and its power, so far as its proper participation in a pending impeachment proceeding is concerned, is not affected, or the effect of what it has already properly done impaired. When the House presented the impeachment charges to the Senate, a major part of its constitutional duty was done, though, in accordance with established parliamentary practice, it must still, through its managers, in the role of prosecutor, conduct the trial in the Senate. But the expiration of the legislative session before the indictment preferred by it could be fully tried, did not impair the effect of the indictment or make it necessary for the House to proceed anew and return another. The Constitution does not require this. It is not a reasonable implication from any of its provisions, and to so hold would be illogical and contrary to pertinent precedents and analogies. Articles of impeachment, when preferred by the House, stand for trial before the Senate as a constitutional court, created and organized for such purpose, and whether that trial is concluded at the then legislative session or at some subsequent one is wholly immaterial.
"And the same reasoning applies to the Senate. When the House prefers charges, the Senate, under the mandate of the Constitution, resolves itself into a court for the trial of the charges, and it may and must continue this trial until the matter is disposed of by final judgment. Like the House, it does not cease to exist at the expiration of the legislative session. It is a court and continues such regardless of legislative sessions. The fact that the impeachment trial may extend from one legislative session into another and covers parts of both is not material. The Constitution creates the court; it does not prescribe for it any particular tenure, or limit the time of its existence. By indubitable reason and logic it must have power and authority to sit until the full and complete accomplishment of the purpose for which it was created, limited, perhaps, by the tenure of office of the persons composing it." (Italics mine.) *Page 137 
In the above case, in the clearest language possible, this Court held that the House in preferring impeachment charges and the Senate in conducting trials under such charges were not performing legislative functions, and therefore were not limited as to time for the performance of these functions in any respect by other provisions of the Constitution. The Court held that "The powers of the House and Senate in relation to impeachment existat all times." (Italics mine.) It further held that "As neither House acts in a legislative capacity in matters of impeachment, this section (Art. III, Sec. 40) imposes no limitation with relation thereto, and the broad power conferred by Article XV stands without limit or qualification as to the time of its exercise." It is equally true that the Senate in passing upon appointments made by the Governor is not performing a legislative function, and therefore its power to perform this function "exists at all times" and is not limited by the provisions of Article III, Sec. 5, relating to the time when the Legislature may meet for legislative purposes. As I understand, the majority opinion concedes that the Senate performs a nonlegislative function when it passes upon appointments made by the Governor. If so, and if as held by this Court in Ferguson v. Maddox, supra, the right of the Senate to meet for the purpose of performing the non-legislative function of conducting an impeachment trial "exists at all times," then why is it that the right of the Senate to meet for the purpose of performing another non-legislative function — confirming appointments made by the Governor — does not "exist at all times"? The majority opinion gives no reason for such a distinction. Obviously there is none. This case cannot be decided as it is in the majority opinion without running counter to the holding made by this Court in Ferguson v. Maddox, supra.
The majority opinion places a strict construction upon our Constitution and impliedly holds that since the Constitution does not expressly authorize the Senate to meet in separate session for the purpose of confirming appointments by the Governor, we should resolve the doubt against such a construction. Such a construction may be applicable to the Federal Constitution, but certainly it is not applicable to a situation such as we have here under a State Constitution. On the contrary, since the Constitution expressly authorizes the Senate to act on such appointments at its next session, and contains no limitation as to when the Senate may meet for this purpose, we should resolve the doubt in favor of the right to freely exercise the authority so granted. It must be remembered that the Constitution of the *Page 138 
United States is distinguishable from a State Constitution in that the former is primarily a grant of power, whereas the State Constitution is not a grant but is a limitation of power. Therefore a State Constitution should be more liberally construed in favor of the authority of the Senate to act. 16 C.J.S. 124; 9 Tex. Jur. 444; 11 Amer. Jur. 619; Cooley's Constitutional Limitations, 8th Ed., Vol. 1, p. 354; Charles Scribner's Sons v. Marrs, 114 Tex. 11, 262 S.W. 722. "The distinguishing characteristic differs between the federal and state constitutions is that the constitution of the United States is but a grant of legislative power, and the Congress can, in framing laws, only exercise such authority as is granted, whilst, on the other hand, state constitutions are only limitations upon the complete power with which, otherwise, the legislative department of the state was vested in its creation." 9 Tex. Jur., sec. 30, p. 445; Longmire v. State, 75 Crim. Rep. 616, 623, Ann. Cas. 1917C, 726, 171 S.W. 1165. "Under our form of government, the State Constitution is an instrument of limitations, and the Federal Constitution is an instrument of delegations; that is to say, the State Legislature can do anything not prohibited by the Federal or State Constitutions, and Congress cannot do anything not authorized in its delegated power, to wit, the Federal Constitution." 9 Tex. Jur., p. 445, note 19; Ex parte Hart, 41 Crim. Rep. 581, 588, 56 S.W. 341.
"We must take and apply the plain language of the Constitution as we find it and cannot add to it so as to restrict the powers of the Legislature further than such language restricts it, in order to prevent a fancied mischief." Lindsey v. State of Texas,96 Tex. 586, 588, 74 S.W. 750, 751.
"It is an established rule of construction that, where a constitution confers a power or enjoins a duty, it also confers, by implication, all powers that are necessary for the exercise of the one or for the performance of the other." And "every positive direction in a constitution contains an implication against anything contrary to it, or which would frustrate or disappoint the purpose of that provision." 12 C.J., sec. 73, p. 719.
"Where the power is granted in general terms, as the jurisdiction of this court has been, the power is to be construed as co-extensive with the terms, unless some clear restriction upon it is deducible from the context." Morton v. Gordon, Dallam Decisions, 396 399.
Our Constitution plainly confers upon the Senate the authority to pass upon appointments made by the Governor, and *Page 139 
it contains no limitation as to when the Senate may exercise this authority. Under the authorities above cited it is our duty to construe this provision liberally for the protection of the people and to allow the Senate to exercise its own discretion in performing the obligations there imposed, unless the Constitution expressly or by necessary implication provides otherwise. The fact that the Constitution provides that the Legislature may meet for legislative purposes only at certain intervals is by no means a limitation upon the authority of the Senate to meet at other times for the purpose of performing a non-legislative function.
In this connection, the difference between the language of the Constitution of 1869 and the present Constitution is significant. Article IV of the Constitution of 1869 contained the following provision:
"Sec. 7. * * * If a vacancy occurs in any of the executive offices, by death, resignation, or removal, or from any other cause, during the recess of the Legislature, the Governor shall have power, by appointment, to fill such vacancy; whichappointment shall continue in force till the succeeding sessionof the Legislature, when he shall communicate such appointment tothe Senate for confirmation, or rejection. * * *"
"Sec. 12. Nominations to fill vacancies occurring in the recessof the Legislature, shall be made by the Governor during thefirst ten days of its session; and should any such nomination be rejected, the same person shall not again be nominated, during the session, to fill the same office." (Italics mine.)
It will be noticed that under that Constitution recess appointments made by the Governor were to continue, not until the next session of the Senate as now provided, but until the next session of the Legislature; and while the Senate alone could confirm or reject the appointment, the Governor was not required to communicate the appointment to the Senate until "the first tendays of its (the Legislature's) session." In other words, the Legislature, as such, including both the Senate and the House, had to be in session for legislative purposes before the Governor was required to communicate the appointment to the Senate. But apparently the people were dissatisfied with the provisions of the Constitution of 1869 in this respect, and well may have been, for under other provisions, as under the present Constitution, the "Legislature" could meet only every two years and at such other times as suited the convenience of the Governor under the provisions of that Constitution the Governor *Page 140 
could make an appointment immediately after the Legislature had adjourned, and the appointee could serve out most, if not all, of his term before the Legislature could convene again, and in this way the Governor could impose unworthy appointees upon the public. By refusing to call a special session of the Legislature he could defeat the right of the people to have the Senate meet and pass upon recess appointments. This defect doubtless prompted the people to change their Constitution in 1875 so as to provide, as it now provides, that if such appointments are "made during the recess of the Senate (not the Legislature), the said appointee or some other person to fill such vacancy shall be nominated to the Senate during the first ten days of itssession." (Italics mine.) No limitation was fixed as to when a session of the Senate could be held for this purpose. In this way the people took it out of the power of the Governor to thwart the right of the people to have the Senate act promptly on recess appointments. This was an important change made in the organic law of the State. Why did the people make this important change in the basic law of the land if it was not intended thereby to permit the Senate to meet for this purpose at a time when the Legislature was not in session? Undoubtedly we must ascribe to the people some reasons for making this vital change, and no other reason is apparent. The majority opinion gives no importance whatever to this change, but treats the present Constitution as though it contained the same language as the old Constitution.
The fact that this power of the Senate to meet in separate session when the Legislature is not in session has not been invoked since its authorization in 1875 is to some extent indicative of the fact that the Senate has not heretofore construed the Constitution as conferring such power. But this is not conclusive. The construction of the Constitution is the peculiar province of the courts and to them belongs the final decision. A practical construction of a plain constitutional provision may not be allowed to disturb or in any way change its natural meaning. 12 C.J. 176. Nonuser alone may not be invoked to defeat the power to exercise rights plainly conferred by the Constitution. For example: The power to impeach a Governor has been in our Constitution since the existence of the State, but its provisions were not invoked until 1917. Ferguson v. Maddox, supra. Yet no one contended at that time that the right to impeach a Governor had been lost by nonuser. Again, the provision making ineligible for the Legislature any one who holds a lucrative office under this State has been in the Constitution since 1875. *Page 141 
Article III, sec. 19. Apparently its provisions were never invoked until 1944. Burroughs v. Lyles, 142 Tex. 704,  181 S.W.2d 570. Yet no one came forward at that time to insist that the effectiveness of that provision had been lost by nonuser. Many other examples could be given. The very fact that the Senate has at all times had the power to meet at will for the purpose of passing upon the recess appointments of the Governor may have served as a silent deterrent against abuse of the appointive power by the Governor and thus rendered it unnecessary for the Senate to exercise such powers.
The fact that the Senators cannot collect per diem pay while attending such a special session of the Senate is not material. Senators are required to perform services upon many interim committees without such compensation. The compensation provided for in Article III, Section 24, of the Constitution covers and includes the services which may be required of a member during his entire term of office, including the time served by him on committees or otherwise between sessions of the Legislature. Spears v. Sheppard, 136 Tex. 277, 150 S.W.2d 769. Therefore the Senators are fully paid for their services while attending such a special session of the Senate.
It is not within the province of this Court to decide whether there was any necessity for the Senate to meet when it did nor to pass upon the suitability of the Governor's appointees. The Constitution vests the decision of these questions exclusively in the sound discretion of the Senate. We are merely called on here to construe the Constitution as it is written. Obviously, whatever construction we place upon that document now will control in the predictable future. If the rule announced in the majority opinion stands, then we have forever closed the door and barred the right of the people to have the Senate meet in extra session for the purpose of passing upon recess appointments by future Governors, regardless of how improvident, unwise, or unsuitable the appointments may be. In my opinion the majority holding takes away from the Senate the discretion plainly vested in it by the Constitution to determine when it may meet for the purpose of passing upon recess appointments.
Associate Justices Sharp, Simpson, and Taylor concurring.
Opinion delivered July 17, 1946. *Page 142